Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission IDS filed on 03/18/2021 has been entered.


Response to Amendment

3.	The amendments filed on 11/18/2020 have been fully considered and are made of record.
	a. Claims 1 and 13 have been amended.
	b. Claims 19-20 have been added.
	



Reason for Allowance

4.	Claims 1-20 are allowed.

a)	The applicant amended independent claims 1 and 13 and overcome rejection. Therefore, the rejection of Office Action sent on 08/18/2020 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 13:
As to claims 1-12 and 19 the present invention is direct to a current sensor, comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the housing comprises a receptacle, the receptacle comprising the first housing surface which is a bottom surface of the receptacle and vertical surfaces that intersect with the first housing surface, wherein the sensor chip is disposed within the receptacle such that outer edge sides of the sensor chip directly contact the vertical surfaces”.
As to claims 13-18 and 20 the present invention is direct to a method comprising: mounting a current sensor onto a conductor, wherein the current sensor comprises: Independent claim 13 identifies the uniquely distinct features of “wherein the housing comprises a receptacle, the receptacle comprising the first housing surface which is a bottom surface of the receptacle and vertical surfaces that intersect with the first housing surface, wherein the sensor chip is disposed within the receptacle such that outer edge sides of the sensor chip directly contact the vertical surfaces and wherein mounting the current sensor onto the conductor comprises: mounting the second housing surface onto the conductor”.
The closest prior art, Shirasaka et al. (Pub No. US 2008/0310663 A1), Racz et al. (Patent No. US 7,375,507 B2), Ikeda et al. (Patent No. US 5,276,422) teaches Method and system of Sensor Structure, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.





Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867